Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Status of Claims
Claims 1, 4, 6, 9, 11, and 14 are amended with new subject matter. Claims 3, 5, 7-8, 10, 12-13, and 15-16 are canceled. Claims 17-27 are newly introduced. Therefore, the remaining claims 1-2, 4, 6, 9, 11, 14, and 17-27 are currently pending in this application.

Response to Applicant’s Remarks
Applicant’s remarks filed 09/13/2021 have been fully considered and are rendered moot because at least independent claims 1 and 14 have been amended, adding new subject matters that change the scopes of the original claimed invention, therefore all prior rejections have been withdrawn. Upon further consideration, see the new grounds of rejections are made as shown below.

Claim Objections
Claim 14 is objected to because of the following informality:  The functional tense for element “compares a second time period” (line 24) is inconsistent with the other functional elements as recited in claim 14. See functional elements “controlling”, “obtaining”, “comparing” in claim 14 for examples. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a control unit, a display unit, a storage unit, an input unit, an adhesive applying unit, and output unit in claims 1, 2, 4, 6, 9, 11, 14, 17-19, and/or 22-26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 14, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 4 depends on claim 2 and recites the element “an occurrence of an abnormality” that fails to provide antecedent basis. See element “an occurrence of an abnormality” as recited in claim 2.
Claim 14 recites elements “the first sensor” and “the second sensor” that fail to provide antecedent basis.
Claim 18 depends on claim 17 and recites the element “a value stored in the storage unit” that fails to provide antecedent basis. See element “a value stored in the storage unit” as recited in claim 17.
Claim 20 is rejected under 35 U.S.C. 112, second paragraph, for being dependent upon a rejected base claim 14.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
Claims 1-2, 4, 6, 9, 11, 14, and 17-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
operation of the first apparatus to the output of the first sensor signal with a first threshold value, and compares a second time period from a beginning of the operation of the second apparatus to the output of the second sensor signal with a second threshold value” (claim 1 lines 11-17, as similarly recited in claim 14) that the written description fails to provide support. The teachings of “compares a first[second] time period from a beginning of an operation of the first[second] process to an occurrence of a change in the value of the first[second] sensor with a predetermined first[second] threshold value” can be found only in paragraph [0008]. Nonetheless, the teachings in paragraph [0008] fails to define the comparing of a time period [when the operation of the apparatus begins until the output of the sensor signal] to a threshold value. Rather, paragraph [0008] teaches, the comparing a time period [when the operation of the ‘first process’ begins until the first occurrence of a change in the value of the sensor] to a predetermined threshold value and nowhere else in the written description discloses the teaching of “comparing” a time period to another threshold or predetermined time interval/period. The claim limitation as such is given the broadest reasonable interpretation, but nonetheless, needs to be consistent with the specification. The interpretation for the “operation of the first apparatus” is not equivalent to “the operation of the first process” nor is the interpretation for the “output of the sensor signal” is equivalent to “the first occurrence of a change in the value of the sensor”. Thus, the written description fails to provide support for the claimed limitations of claims.
Claims 2, 4, 6, 9, 11, and 17-27 are dependent on claim 1 or 14 and include all the limitations of claim 1 or 14 and are rejected based on the same rationale as applied to claims 1 and 14 above.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 
A person shall be entitled to a patent unless –
 


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 1-2, 4, 6, 9, 11, 14, and 17-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakurai (JP 5021547).

With respect to claims 1 and 14, Sakurai teaches a production system and method configured to produce an article using at least a first apparatus and a second apparatus (production line 120 including plurality of automatic machines arranged along the production line to manufacture workpiece W, fig.2 and p.5, plurality of automatic machine 101 as shown in fig.2, includes plurality of devices operating in operating state of the automatic machine, p.2; plurality of devices of each automatic machine of plurality of machines operating in the production line is interpreted to include at least a first and a second apparatus) comprising: 
a control unit configured to control an operation of the first apparatus based on a first control signal and control an operation of the second apparatus based on a second control signal (PLC 103 controls the automatic machine 101 of plurality of automatic machines including plurality of devices, fig.2 and p.5, PLC 103 controls the plurality of devices of each automatic machines in accordance with a program using ladder language provided with sequence control operations, p.2-5); 
a first sensor configured to output a first sensor signal; and a second sensor configured to output a second sensor signal (each automatic machine includes plurality of devices that includes plurality of sensors for monitoring operation of the automatic machine as controlled in sequence, p.2, and to detect the on/off timing period in which the automatic machine 101 works/operates on the first sample, the second sample, to the nth cycle, p.5; fig.3 teaches the first cycle starts when first sample/workpiece is delivered to the automatic machine 101, p.5), 
wherein the control unit 
compares a first time period from a beginning of the operation of the first apparatus to the output of the first sensor signal with a first 
wherein the control unit
identifies, based on operation information of the first apparatus and the second apparatus, the first control signal and the first sensor signal as a control signal and a sensor signal that are to be associated with the first apparatus and the second control signal and the second sensor signal as a control signal and a sensor signal that are to be associated with the second apparatus (identifies the device of the plurality of devices having operation timing determined to be within the allowable range and identifies the device of the plurality of devices having the operation timing determined to be out of the allowable range, in particularly, highlighting the device in the active state whose operation timing is earlier than the minimum time and another device whose operation timing is later than the maximum time with different highlighting, p.2); and
producing the article by causing the first apparatus and the second apparatus to operate by the control unit1 (operation of the production line 120 including plurality of automatic machines arranged along the production line, fig.2 and p.5, PLC 103 controls the plurality of devices of each automatic machines in accordance with a program using ladder language provided with sequence control operations, p.2-5).  

With respect to claims 2 and 4, Sakurai teaches further comprising a display unit (display device 117) configured to, in a case where the first time period is longer than the first threshold value, display information indicating an occurrence of an abnormality; wherein the display unit displays in a case where the second time period is longer than the second threshold value, information indicating an occurrence of an abnormality (identifies the device of the plurality of devices having operation timing determined to be within the allowable range and identifies the device of the plurality of devices having the operation timing determined to be out of the allowable range, in particularly, highlighting the device in the active state whose operation timing is earlier than the minimum time and another device whose operation timing is later than the maximum time, p.2, operation failure where a state that is deviated from the allowable operation time is color-coded to distinguish the occurrence of failure, p.7).  

With respect to claims 6 and 9, Sakurai teaches wherein the display unit displays the first and second sensor signals and also displays a range of the first and second threshold values (figs.3-4 displays the ON/OFF states of each devices Y and X from the starts of first cycle to the nth cycle along with the minimum value and the maximum value for each devices, fig.4 and p.6).

With respect to claim 11, Sakurai teaches further comprising a storage unit (storage unit 111) storing an operation start time of the first apparatus, an operation start time of the second apparatus, a time at which the first sensor signal has been output and a time at which the second sensor signal has been output (stores the detected on/off timing period in which the automatic machine 101 works/operates on the first sample, the second sample, to the nth cycle, fig.4 and p.5).
  
With respect to claims 17-18, Sakurai teaches wherein the first and second threshold values are determined from a first and second value stored in the storage unit (the min/max reference time when each device if turned on/off when automatic machine is operated for a plurality of cycles are created and stored in storage unit 111, p.6).  

	With respect to claims 19, Sakurai teaches further comprising a display unit (display unit 117, fig.2), wherein, in response to selection of the first apparatus on the display unit, the first sensor signal is that is associated with the first apparatus are displayed; wherein, in response to selection of the second apparatus on the display unit, the second sensor signal that is associated with the second apparatus are displayed (fig.4 selection of various devices Ys and Xs in association with detected operational states ON and OFF).

With respect to claim 20, Sakurai teaches a non-transitory computer-readable storage medium storing a program capable of executing the method of producing the article (nonvolatile storage device such as RAM, ROM, and magnetic disk device for storing programs and executable by processor, p.5).

With respect to claim 21, Sakurai teaches wherein the first sensor signal includes a signal that is outputted based on switching of the first sensor from an OFF state to an ON state or a signal that is outputted based on switching of the first sensor from an ON state to an OFF state, or both, and wherein the second sensor signal includes a signal that is outputted based on switching of the second sensor from an OFF state to an ON state or a signal that is outputted based on switching of the second sensor from an ON state to an OFF state, or both (sensors with limited switching of ON/OFF detection for timing of each devices indicating the operations of the devices, p.5-6), and wherein the first control signal includes a signal for outputting a command for causing the first apparatus to operate, and wherein the second control signal includes a signal for outputting a command for causing the second apparatus to operate (wherein each devices with an On signal to turn on or an Off signal to turn off from the first cycle to the nth cycle for each device, p.5-6).

With respect to claim 22, Sakurai teaches wherein the control unit causes the first apparatus and the second apparatus to operate cyclically in a sequential order of the first apparatus first and the second apparatus next (automatic machine controlled in 

With respect to claim 23, Sakurai teaches wherein the control unit associates the first apparatus, the first control signal, the first sensor signal, with one another automatically; and wherein the control unit associates the second apparatus, the second control signal, the second sensor signal, with one another automatically (figs.3-4, associating each input/output devices Ys Xs, the operational states when ON/OFF, the detected operational time period when ON/OFF, and the allowable range with minimum and maximum time are displayed for automatic machines controlled, p.8).

With respect to claim 24, Sakurai teaches wherein the control unit generates a list that shows a first correspondence between the first apparatus, the first control signal, the first sensor signal, and a second correspondence between the second apparatus, the second control signal, the second sensor signal (figs.3-4 display associations between each input/output devices Ys Xs, the operational states when ON/OFF, the detected operational time period when ON/OFF, and the allowable range with minimum and maximum time).



With respect to claim 26, Sakurai teaches further comprising: a display unit (display unit 117, fig.2); wherein the display unit displays, on the display unit, the operation information in a form of a first bar chart, the first control signal and the second control signal in a form of a second bar chart, and the first sensor signal and the second sensor signal in a form of third bar chart (figs.3-4 displays various bars/columns/rows within the chart showing the operation states for each device with time periods of ON and OFF including the min and max time tolerances and further displays in various color-coded, p.6-7).

With respect to claim 27, Sakurai teaches wherein the third bar chart indicates that the first sensor signal and the second sensor signal is in an ON state (figs.3-4 displays the timing for ON/OFF states of each devices, p.6-7).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        November 23, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Limitation not recited in claim 1.